DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 were pending for examination in the application filed June 25, 2020. Claims 1-6, 10-11, 13-14 are amended, claims 8-9 are cancelled, and no additional claims are added as of the remarks and amendments received July 9, 2021. Accordingly, Claims 1-7, 10-14 are currently pending in the application for examination.

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Prior art does not disclose the uniquely combined elements and method steps in the order named of the method of monitoring a containment barrier for climbing events by an intruder comprising: providing a first motion sensor at a first height on the containment barrier, providing a second motion sensor at a second height on the containment barrier different from the first height of the first sensor, the first and second motion sensors providing respective first and second output signals responsive to motion events, which motion events are caused by vibration and/or deflection of the containment barrier generated on the containment barrier by a climbing event of an intruder climbing the containment barrier, detecting a plurality of the motion events over a time period caused by repeated contacts with the containment barrier by the intruder, for each motion event, obtaining using a control system from each of the first and second motion sensors, said first and second output signals which are caused by the motion events on the containment barrier, comparing using the control system the first and second output signals from the first and second motion sensors from a plurality of the motion events, making a selection using the control system from the plurality of motion events of at least one motion event where there is a difference in the first output signal relative to the second output signal caused by a change in height of the motion event on the containment barrier, where the change in height is caused by the climbing event, and in response to said selection of said at least one motion event using the control system to generate a signal indicative of an alarm condition caused by said climbing event by the intruder.
Prior art such as Weese (U.S. Patent Application Publication 2017/0193765 A1) teaches providing a first sensor at a first location on the containment barrier (Apparatus 110 with Sensor Subsystem 410: [0022] As described above, each barrier protection apparatus 110 includes a number of components along with one or more sensors to gather data regarding a possible intrusion, and to communicate with other barrier protection apparatuses 110 and a monitoring station or central controller 114. FIG. 4 shows a block diagram of the system 100 and a barrier protection apparatus 110 according to data collected from multiple sensors may be combined by the apparatuses 110 and/or by the central controller 114 to determine whether a possible intrusion has occurred. For example, this multi-sensor approach provides a means to monitor vibration generated by an intruder scaling the barrier and a change in the radio frequency (RF) field caused by an intruder crossing over the top of the barrier. The change in the RF field may be detected, as described above, by a change in the RSSI value. In the case of gross intrusions or attacks, such as breaking through the barrier, data from one sensor or system alone, such as vibrations measured by the accelerometer, may be sufficient to detect the intrusion.), for each vibration event, obtaining using a control system (Central Controller 114) from each of the first and second sensors (Apparatuses 110), first and second signals which are caused by the vibration events on the containment barrier ([0032] In a further embodiment, data collected from multiple sensors may be combined by the apparatuses 110 and/or by the central controller 114 to determine whether a possible intrusion has occurred. For example, this multi-sensor approach provides a means to monitor vibration generated by an intruder scaling the barrier and a change in the radio frequency (RF) field caused by an intruder crossing over the top of the barrier. The change in the RF field may be detected, as described above, by a change in the RSSI value. In the case of gross intrusions or attacks, such as breaking through the barrier, data from one sensor or system alone, such as vibrations measured by the accelerometer, may be sufficient to detect the intrusion.), comparing using the control system the first and second signals from the first and second sensors from a plurality of vibration events ([0031] In one embodiment, the wireless communication subsystem 310 of apparatus 110b in FIG. 2 may continuously or periodically measure a Received Signal Strength Indicator (RSSI) for each wireless signal received from the wireless communication subsystems of one or more adjacent barrier protection apparatuses 110a, 110c. If the RSSI changes, such changes may be attributed to a disruption in the signal transmission path caused by an intruder, escapee or other alarm event near the barrier as denoted by the (X) in FIG. 2. In one embodiment, the apparatus 110b may communicate an alarm condition of a possible intrusion to the controller 114 in response to the change in RSSI. The apparatus 110b may communicate an alarm condition of a possible intrusion to the controller 114 in response to the change in RSSI and a change in data from other sensors in the apparatus 110b. In other embodiments, the apparatus 110b may signal an alarm condition only in response to a change in the RSSI and receipt of a message or alarm condition from the adjacent apparatus 110a that a change in the RSSI also was noted by that adjacent apparatus 110a with respect to signals it received from apparatus 110b. In other embodiments, both apparatuses 110a, 110b may report a change in RSSI to the central controller 114. Based on the received reports, the central controller may signal the occurrence of the alarm condition and possible intrusion in the barrier adjacent apparatuses 110a and 110b. In further embodiments, each apparatus 110 transmits regular reports of the signals it receives to the central controller. The central controller is configured to monitor and analyze the received data, such as RSSI measurements from a plurality of barrier protection apparatuses 110, to determine whether an alarm condition and possible intrusion in the barrier has occurred.), making a selection using the control system from the plurality of vibration events at least one vibration event where there is a difference in the first signal relative to the second signal caused by a difference in a location of the vibration event on the containment barrier ([0032] In a further embodiment, data collected from multiple sensors may be combined by the apparatuses 110 and/or by the central controller 114 to determine whether a possible intrusion has occurred. For example, this multi-sensor approach provides a means to monitor vibration generated by an intruder scaling the barrier and a change in the radio frequency (RF) field caused by an intruder crossing over the top of the barrier. The change in the RF field may be detected, as described above, by a change in the RSSI value. In the case of gross intrusions or attacks, such as breaking through the barrier, data from one sensor or system alone, such as vibrations measured by the accelerometer, may be sufficient to detect the intrusion.” Further, in one embodiment, the apparatus 110b may communicate an alarm condition of a possible intrusion to the controller 114 in response to the change in RSSI, ¶0031-0032. Weese however, does not explicitly state time; Weese teaches reports from multiple sensors and analysis of vibrations to communicate an alarm condition of possible intrusion.
Prior art such as Berger et al. (Berger; U.S. Patent Application Publication 2011/0172954 A1) teaches, “[0016] One or more signals from the sensor may be indicative of acceleration of the fence. The signal processing system may be configured to distinguish between movement and substantially no movement of the fence by comparing the magnitude of the acceleration with a threshold. The threshold may be dynamic and the fence intrusion system may be configured to adjust the threshold. The fence intrusion system may be configured to adjust the threshold based on long term changes in the magnitude of the acceleration. [0017] The signal processing system may be configured to distinguish between movement and substantially no movement of the fence based on a time analysis of the one or more signals. [0018] The signal processing system may include a Gaussian mixture model configured to detect movement of the fence from the one or more signals and a Gaussian mixture model configured to detect substantially no movement of the fence from the one or more signals. The signal processing system may be configured to distinguish between movement and substantially no movement of the fence based on which of the Gaussian mixture models provides a higher output. [0019] The signal processing system may include a Gaussian mixture model configured to detect movement of the fence cause by rattling of the fence from the one or more signals, a Gaussian mixture model configured to detect movement of the fence cause by climbing of the fence from the one or more signals, and/or a Gaussian mixture model configured to detect movement of the fence cause by activity other than rattling or climbing of the fence from the one or more signals. The signal processing system may be configured to distinguish between movement of the fence caused by rattling of the fence, by climbing of the fence, and/or by activity other than rattling or climbing of the fence based on which of the Gaussian mixture models provides a higher output. Gaussian mixture models may also be used to distinguish between rattling, climbing, kicking, leaning, and/o activity other than rattling, climbing, kicking, and/or leaning.” However, Berger does not teach the change in height causing the climbing event and the elements of the method discerning this.
Prior art such as Anderson et al. (Anderson; U.S. Patent Application Publication 2020/0363241 A1) teaches first and second sensors comprise a common length of fiber optical cable with a sensor interrogator operatively coupled thereto to determine containment barrier of the intruder on the fence “[0026] The sensor can include a fiber optic cable, connected to the coupling, comprising an optical fiber having a plurality of fiber Bragg gratings (FBG) spaced apart from each other; and a light source configured to emit a pulse of coherent light into the optical fiber. [0027] Each respective FBG in the sensor can be spaced apart from an adjacent FBG by a first distance, and the delay element can have a length that is about an integral multiple of the first distance. The second delay element can have a length that is a less than the first distance. The second delay element length can be one half of the first distance. [0057] The following describes various principles related to interferometer-based sensor devices, and related systems and methods. For example, some disclosed principles pertain to systems, methods, and components to detect a location of an intruder and/or a change in temperature along a length of fiber optical cable. As but one illustrative example, a system may include an interferometer having a plurality of optical paths within one fiber optic cable having fiber Bragg gratings (FBGs) serially disposed within an optical fiber in the cable. Each FBG may reflect at least some of the light that arrives at the FBG, thus each respective FBG defines a halfway point for a corresponding round-trip optical path in the optical fiber within the fiber optic cable. The interferometer may delay some of the reflected pulses so that pulses reflected from adjacent FBGs can be combined, which is analogous to pulses reflected from mirrors in a conventional Michelson interferometer arriving together at a detector. The system may further include a detection component that may measure a phase difference in the light reflected from the pair of adjacent FBGs to identify a distortion event occurring between the pair of adjacent FBGs. That said, descriptions herein of specific appliance, apparatus or system configurations, and specific combinations of method acts, are but particular examples of contemplated sensors, components, systems, and methods chosen as being convenient illustrative examples of disclosed principles. One or more of the disclosed principles can be incorporated in various other sensors, components, systems, and methods to achieve any of a variety of corresponding, desired characteristics. Thus, a person of ordinary skill in the art, following a review of this disclosure, will appreciate that sensors, components, systems, and methods having attributes that are different from those specific examples discussed herein can embody one or more presently disclosed principles, and can be used in applications not described herein in detail. Such alternative embodiments also fall within the scope of this disclosure.”
The present invention discloses the uniquely combined elements and method steps in the order named of the method of monitoring a containment barrier for climbing events by an intruder comprising: providing a first motion sensor at a first height on the containment barrier, providing a second motion sensor at a second height on the containment barrier different from the first height of the first sensor, the first and second motion sensors providing respective first and second output signals responsive to motion events, which motion events are caused by vibration and/or deflection of the containment barrier generated on the containment barrier by a climbing event of an intruder climbing the containment barrier, detecting a plurality of the motion events over a time period caused by repeated contacts with the containment barrier by the intruder, for each motion event, obtaining using a control system from each of the first and second motion sensors, said first and second output signals which are caused by the motion events on the containment barrier, comparing using the control system the first and second output signals from the first and second motion sensors from a plurality of the motion events, making a selection using the control system from the plurality of motion events of at least one motion event where there is a difference in the first output signal relative to the second output signal caused by a change in height of the motion event on the containment barrier, where the change in height is caused by the climbing event, and in response to said selection of said at least one motion event using the control system to generate a signal indicative of an alarm condition caused by said climbing event by the intruder.
The references stated above and in the conclusion section neither alone, nor in combination teach or suggest the uniquely combined elements and method steps in the order named of the method of monitoring a containment barrier for climbing events by an intruder comprising: providing a first motion sensor at a first height on the containment barrier, providing a second motion sensor at a second height on the containment barrier different from the first height of the first sensor, the first and second motion sensors providing respective first and second output signals responsive to motion events, which motion events are caused by vibration and/or deflection of the containment barrier generated on the containment barrier by a climbing event of an intruder climbing the containment barrier, detecting a plurality of the motion events over a time period caused by repeated contacts with the containment barrier by the intruder, for each motion event, obtaining using a control system from each of the first and second motion sensors, said first and second output signals which are caused by the motion events on the containment barrier, comparing using the control system the first and second output signals from the first and second motion sensors from a plurality of the motion events, making a selection using the control system from the plurality of motion events of at least one motion event where there is a difference in the first output signal relative to the second output signal caused by a change in height of the motion event on the containment barrier, where the change in height is caused by the climbing event, and in response to said selection of said at least one motion event using the control system to generate a signal indicative of an alarm condition caused by said climbing event by the intruder, nor the motivation to do so.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Granat disclosed Electrically Conductive Housing For An Electronic Component, Especially A Deflection Sensor And A Security Fence Alarm System For Use Therewith (U.S. Patent 5,602,534).
21. A security fence comprising:
a plurality of upright posts each having a number of apertures disposed at corresponding heights therein for accommodating therethrough the housing according to claim 15, each of said housings being fixedly attached to the post, and
a like number of wires each stretched between matching ones of said housings for fixedly engaging the coupling means of the respective deflection sensor.
22. The security fence according to claim 21, further including an alarm system coupled to each of the deflector sensors for monitoring a corresponding average deflection thereof and providing an alarm if the average deflection changes by more than a predetermined threshold.
23. The security fence according to claim 22, wherein the alarm system includes:
a memory for storing therein a table of average deflections of each of the deflection sensors,
processing means coupled to the memory for processing the average deflections so as to determine an alarm condition, and
alarm means coupled to the processing means and responsive to said alarm condition for providing an alarm.
24. The security fence according to claim 23, wherein the processing means includes means for comparing each of the average deflections with a start threshold so as to check whether the average deflection is within an acceptable start window, according to the formula:
D.sub.O -SW&lt;D.sub.p &lt;D.sub.O &lt;SW
where:
D.sub.O =the average zero deflection,
SW=the start window, and
D.sub.p =the range of permitted deflections.
25. The security fence according to claim 23, wherein the processing means includes means for comparing each of the average deflections with a prior value in order to determine a drift in average deflection for each deflection error so as to check that the drift in average deflection conforms to the formula:
D.sub.av -DW&lt;D.sub.p &lt;D.sub.av +DW
where:
D.sub.av =the average instantaneous deflection,
DW=the drift window, and
D.sub.p =the range of permitted deflections.
26. The security fence according to claim 23, wherein the processing means includes:
post addressing means for addressing a fence post having a specific address so as to measure the average deflections of all of the deflection sensors on said fence post,
comparator means coupled to the post addressing means for comparing the average deflections of each of said deflection sensors and producing a match signal if any differences between the average deflections are less than a predetermined threshold regardless of their absolute magnitudes, and
disabling means coupled to the comparator means and to the alarm means and being responsive to said match signal for disabling the alarm means.
27. The security fence according to claim 21, wherein an equilibrium position of each of the deflection sensors corresponds to a deformation thereof.

    PNG
    media_image1.png
    480
    449
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    712
    430
    media_image2.png
    Greyscale

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689